—Order, Supreme Court, New York County (Phyllis Gangel-Jacob, J.), entered October 22, 1992, which dismissed the petitioner’s application brought pursuant to CPLR article 78 to annul respondent’s determination affirming the determination of Henry Phipps Plaza West rejecting petitioner’s application for an apartment in this Mitchell-Lama building, unanimously affirmed, without costs.
Respondent’s determination is rationally based upon petitioner’s history of nonpayment of rent at two previous residences (see, Matter of Pell v Board of Educ., 34 NY2d 222, *340231). Concur — Murphy, P. J., Carro, Rosenberger, Ross and Kassal, JJ.